Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO TITLE 18, UNITES STATES CODE, SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Joseph B. Nester, Chief Financial Officer of Nerium Biotechnology, Inc. (the “Company”), certify pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350 that; The financial statementsfor the years –ended December 31, 2007, 2008 and 2009nd the interim financial statements for the three months ended March 31, 2010, included in this Form 20-F Registration Statement, fully comply with the requirements of Section 13(a) or 15(d) of the Securties Act of 1934 (15 U.S.C. 78m(a) or 78o(d); and the information contained in this Registration Statement fairly presents, I all material respects, the financial condition and results of operations of the Company. Date: July 27, 2010 /s/Joseph B. Nester Joseph B. Nester, Chief Financial Officer
